UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7342



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILBERT DECOSTA GREAVES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CR-95-38-BR, CA-98-233-7-BR)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbert DeCosta Greaves, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbert DeCosta Greaves seeks to appeal the district court’s

order denying his request for a certificate of appealability filed

under 28 U.S.C.A. § 2253(c) (West Supp. 1999).        We have reviewed

the record and the district court’s order and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.          See

United     States   v.   Greaves,   Nos.   CR-95-38-BR;   CA-98-233-7-BR

(E.D.N.C. Aug. 24, 1999).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                               DISMISSED




                                     2